352 S.W.3d 418 (2011)
STATE of Missouri, Respondent,
v.
Danny L. SANDERS, Defendant/Appellant.
No. ED 95623.
Missouri Court of Appeals, Eastern District, Division Three.
November 8, 2011.
Jessica Hathaway, St. Louis, MO, for appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Danny L. Sanders (Defendant) appeals from the judgment upon his conviction by a jury for two counts of statutory rape in the first degree, in violation of Section 566.030, RSMo Cum.Supp.2006; six counts of statutory sodomy in the first degree, in violation of Section 566.062, RSMo Cum. Supp.2006; two counts of incest, in violation of Section 568.020, RSMo Cum.Supp. *419 2006; three counts of furnishing pornography to minors, in violation of Section 573.040, RSMo Cum.Supp.2004; three counts of endangering the welfare of a child in the first degree, in violation of Section 568.045, RSMo Cum.Supp.2003; and one count of victim tampering, in violation of Section 575.270, RSMo Cum.Supp. 2005, for which he was sentenced as a prior felony offender to consecutive life sentences on each count of statutory rape and sodomy, thirty days in jail with credit for time served on the providing pornography to minor charges, and concurrent fouryear sentences on the remaining counts. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).